Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 13-cv-03363-CMA-KMT

   SECURITIES AND EXCHANGE COMMISSION,

           Plaintiff,

   v.

   JESSE W. ERWIN, JR.,
   SETH A. LEYTON, and
   LEWIS P. MALOUF,

           Defendants, and

   DANIEL SCOTT CODDINGTON, and
   CODDINGTON FAMILY TRUST,

           Relief Defendants.


        OPINION AND ORDER GRANTING MOTION FOR DEFAULT JUDGMENT AS TO
                     DEFENDANT CODDINGTON FAMILY TRUST


           This matter comes before the Court pursuant to Plaintiff Securities and Exchange

   Commission’s (“SEC”) Motion for Default Judgment Against Coddington Family Trust

   (“Motion for Default Judgment”) (Doc. # 248), to which no response has been filed. For

   the reasons that follow, the Court grants the Motion and enters default judgment in

   Plaintiff’s favor.

                                    I.    BACKGROUND

           The record reflects that the SEC served Relief Defendant Coddington Family

   Trust (“Coddington Trust”) with the Summons and Complaint on January 14, 2014, by

                                               1
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 2 of 11




   personally delivering the pleadings to the wife of Daniel Dirk Coddington (“Coddington”),

   the trustee of Coddington Trust. (Doc. # 13.) Such service satisfied Fed. R. Civ. P.

   4(h)(1).

          Coddington Trust, acting through its first attorney, filed an Answer on March 18,

   2014. (Doc. # 52.) The first attorney withdrew and was replaced by a second attorney,

   who later withdrew from representing Coddington Trust on October 18, 2017. (Doc. ##

   99, 136, 186.) No attorney subsequently entered an appearance to represent

   Coddington Trust in this matter.

          On July 28, 2020, the SEC filed a Motion to Strike Answer of Coddington Family

   Trust under Fed. R. Civ. P. 55(a). (Doc. # 234.) On August 21, 2020, Magistrate Judge

   Tafoya recommended that the SEC’s Motion be granted. (Doc. # 239.) Coddington

   Trust did not object to the Recommendation. On September 15, 2020, the Court

   adopted the Recommendation and directed the Clerk of Court to enter default against

   Coddington Trust pursuant to Fed. R. Civ. P. 55(a). (Doc. # 245.) The Clerk of Court

   entered default against Coddington Trust on the same day. (Doc. # 246.) The SEC filed

   the instant Motion for Default Judgment on September 17, 2020. (Doc. # 248.)

   Coddington Trust has not responded to the SEC’s Motion for Default Judgment.

                                 II.    STANDARD OF REVIEW

          Pursuant to the Federal Rules of Civil Procedure, courts must enter a default

   judgment against a party that has failed to plead or otherwise defend an action brought

   against it. Fed. R. Civ. P. 55(b)(2). Default judgment may be entered by the clerk of

   court if the claim is for “a sum certain.” Fed. R. Civ. P. 55(b)(1). In all other cases, “the


                                                  2
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 3 of 11




   party must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2).

          [D]efault judgment must normally be viewed as available only when the
          adversary process has been halted because of an essentially unresponsive
          party. In that instance, the diligent party must be protected lest he be faced
          with interminable delay and continued uncertainty as to his rights. The
          default judgment remedy serves as such a protection.

   In re Rains, 946 F.2d 731, 732–33 (10th Cir. 1991) (internal quotation marks and

   citation omitted).

          A default amounts to an admission of liability, and all well-pleaded allegations in

   the complaint pertaining to liability are deemed true. See Greyhound Exhibitgroup, Inc.

   v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992) (internal citation omitted);

   Lyons P’ship, L.P. v. D&L Amusement & Entm’t, Inc., 702 F. Supp. 2d 104, 109

   (E.D.N.Y. 2010). “The Court also accepts as undisputed any facts set forth by the

   moving party in affidavits and exhibits.” Bricklayers & Trowel Trades Int’l Pension Fund

   v. Denver Marble Co., No. 16-CV-02065-RM, 2019 WL 399228, at *2 (D. Colo. Jan. 31,

   2019) (citing Purzel Video GmbH v. Biby, 13 F. Supp. 3d 1127, 1135 (D. Colo. 2014)).

   It “remains for the court to consider whether the unchallenged facts constitute a

   legitimate cause of action, since a party in default does not admit conclusions of law.”

   Leider v. Ralfe, No. 01 Civ. 3137 (HB) (FM), 2004 WL 1773330, at *7 (S.D.N.Y. July 30,

   2004) (quoting In re Indus. Diamonds Antitrust Litig., 119 F. Supp. 2d 418, 420

   (S.D.N.Y. 2000)).

          In the context of a default judgment, a plaintiff “must . . . establish that on the law

   it is entitled to the relief it requests, given the facts as established by the default.” PHL

   Variable Ins. Co. v. Bimbo, No. 17-CV-1290 (FB) (ST), 2018 WL 4691222, at *2


                                                  3
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 4 of 11




   (E.D.N.Y. Aug. 30, 2018), report and recommendation adopted, No. 17-CV-1290 (FB)

   (ST), 2018 WL 4689580 (E.D.N.Y. Sept. 28, 2018) (quoting Trs. of the Plumbers Local

   Union No. 1 Welfare Fund v. Generation II Plumbing & Heating, Inc., No. 07CV5150

   (SJ) (SMG), 2009 WL 3188303, at *2 (E.D.N.Y. Oct. 1, 2009)).

                                        III.   ANALYSIS

          Following a clerk’s entry of default, courts follow two steps before granting default

   judgment. First, a court must ensure it has subject matter and personal jurisdiction.

   Williams v. Life Sav. & Loan, 802 F.2d 1200, 1203 (10th Cir. 1986); Marcus Food Co. v.

   DiPanfilo, 671 F.3d 1159, 1166 (10th Cir. 2011) (holding that default judgment against

   defendant over whom court has no personal jurisdiction is void). Defects in personal

   jurisdiction are not waived by default when a party fails to appear or to respond, and the

   plaintiff bears the burden of proving personal jurisdiction before a default judgment may

   be entered. Williams, 802 F.2d at 1202–03. “Where, as here, the issue is determined on

   the basis of the pleadings and affidavits, that burden may be met by a prima facie

   showing.” Sharpshooter Spectrum Venture, LLC v. Consentino, No. 09-cv-0150-WDM-

   KLM, 2011 WL 3159094, at *2 (D. Colo. July 26, 2011) (citing Shrader v. Biddinger, 633

   F.3d 1235, 1239 (10th Cir. 2011)).

          Second, courts must consider whether the well-pleaded allegations of fact—

   which are admitted by a defendant upon default—support a judgment on the claims

   against the defaulting defendant. See Tripodi v. Welch, 810 F.3d 761, 764 (10th Cir.

   2016) (plaintiff in a default action did not need to prove complaint’s factual allegations;

   however, judgment must be supported by a sufficient basis in the pleadings).


                                                 4
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 5 of 11




   A.     JURISDICTION

          According to the Complaint, Coddington Trust was formed in Colorado with its

   principal place of business in Colorado Springs, Colorado. (Doc. # 1 at ¶ 26.) Thus,

   Coddington Trust is a citizen of Colorado and the Court has personal jurisdiction over it.

   The Court has subject-matter jurisdiction over the claim for disgorgement against relief

   defendant Coddington Trust pursuant to Section 22(a) of the Securities Act of 1933, and

   Section 27 of the Securities Exchange Act of 1934 [15 U.S.C. §§ 77v(a) and 78aa], and

   28 U.S.C. § 1331. A relief defendant, such as Coddington Trust, “is a person with ‘no

   interest in the property which is the subject of the litigation,’ accordingly ‘once

   jurisdiction over the defendant who is the source of the property is established, the court

   has jurisdiction over the relief defendant as well.” SEC v. George, 426 F.3d 786, 800

   (6th Cir. 2005), quoting SEC v. Cherif, 933 F.2d 403, 414 (4th Cir. 1991); see also SEC

   v. Shields, 744 F.3d 633, 637 n.2, 639 (10th Cir. 2014) (citing Cherif, 933 F.2d at 414).

   The Complaint alleges facts showing that the Court has jurisdiction over defendants

   Coddington, Golden Summit, and Erwin. See, e.g., (Doc. # 1 at ¶¶ 11,12, 20).

   B.     FAILURE TO DEFEND

          1.     Defendant’s Default

          It is manifest from the record that Defendant has defaulted. The SEC served

   Coddington Trust with the Summons and Complaint on January 14, 2014, in compliance

   with Fed. R. Civ. P. 4(h)(1). Coddington Trust, acting through its first attorney, filed an

   Answer on March 18, 2014. (Doc. # 52.) Coddington Trust has been unrepresented by

   counsel since October 18, 2017. See (Doc. ## 99, 136, 186). On July 28, 2020, the


                                                 5
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 6 of 11




   SEC filed a Motion to Strike Answer of Coddington Family Trust under Fed. R. Civ. P.

   55(a). (Doc. # 234.) On September 15, 2020, the Court granted the Motion, struck the

   Answer of Coddington Trust, and directed the Clerk of Court to enter default against

   Coddington Trust pursuant to Fed. R. Civ. P. 55(a). (Doc. # 245.) The Clerk of Court,

   therefore, properly entered default against Coddington Trust on September 15, 2020.

   (Doc. # 246.)

          2.       Liability

          The Court also finds that the SEC’s Complaint and the documentation submitted

   in support of its Motion for Default Judgment provide a “sufficient basis in the pleadings

   for default to be entered.” Bixler, 596 F.3d at 762. To establish a claim for disgorgement

   against a relief defendant, the SEC must show: (1) that the relief defendant received ill-

   gotten funds; and (2) does not have a legitimate claim to those funds. Smith v. SEC,

   653 F.3d 121, 128 (2d Cir. 2011) (citing SEC v. Cavanagh, 155 F. 3d 129, 136 (2d Cir.

   1998)); SEC v. End of the Rainbow Partners, LLC, No. 1:17-cv-02670-MSK, 2020 U.S.

   Dist. LEXIS 21198, at *11 (D. Colo. Feb. 7, 2020) (citing SEC v. World Capital Market,

   Inc., 864 F.3d 996, 1004 (9th Cir. 2017)). Given Coddington Trust’s default, the Court

   treats the well-pleaded allegations in the Complaint as true, and examines the

   Complaint to determine whether the SEC established a claim for disgorgement on such

   facts. U.S. v. Craighead, 176 Fed. Appx. 922, 924 (10th Cir. 2006).

          Here, the Complaint amply alleges that Coddington, his company Golden Summit

   Investors Group Ltd., and his attorney Jesse W. Erwin Jr. (“Erwin”) engaged in

   securities fraud in connection with a Collateral Mortgage Obligation Trading Program


                                                6
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 7 of 11




   and that they transferred ill-gotten funds obtained through that fraud to Coddington

   Trust. (Doc. # 1 at ¶¶ 1-6, 10, 87, 89–90, 93, 180, 221–23.) In addition, Erwin’s

   participation in the securities fraud is further established by the fact that Erwin pled

   guilty to one count of wire fraud and one count of securities fraud in a criminal case

   based on the same facts alleged in this civil case. United States v. Daniel Dirk

   Coddington and Jesse W. Erwin Jr., 1:15-cr-0383-RBJ (D. Colo. Oct. 16, 2018, Doc. #

   262). The Complaint also alleges that Coddington Trust provided no consideration for

   the funds it received from the defendants and was unjustly enriched. (Id. at ¶¶ 180,

   222.) Accordingly, the SEC has established a claim for disgorgement against

   Coddington Trust.

          3.     Damages

          Default judgment cannot be entered until the amount of damages has been

   ascertained. See Herzfeld v. Parker, 100 F.R.D. 770, 773 (D. Colo. 1984). One of the

   main reasons for this requirement is to prevent plaintiffs who obtain default judgments

   from receiving more in damages than is supported by actual proof. Id. at 773 n.2. Rule

   55(b) provides that “the court may conduct such hearings or order such references as it

   deems necessary” in order to “determine the amount of damages.” A court may enter a

   default judgment without a hearing when, as is the case here, “the amount claimed is a

   liquidated sum or one capable of mathematical calculation.” Eighth Dist. Elec. Pension

   Fund v. Campbell Elec., Inc., No. 16-cv-03040-CMA, 2017 WL 1243059, at *2 (D. Colo.

   Mar. 17, 2017) (quoting Hunt v. Inter–Globe Energy, Inc., 770 F.2d 145, 148 (10th Cir.

   1985)). In making an independent determination of the amount of damages, “the court


                                                 7
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 8 of 11




   may rely on detailed affidavits or documentary evidence.” Id. (quoting Breaking the

   Chain Found., Inc. v. Capitol Educ. Supp., Inc., 589 F. Supp. 2d 25, 28 (D.D.C. 2008));

   Lopez v. Highmark Constr., LLP, No. 17-cv-01068-CMA-MLC, 2018 WL 1535506, at *3

   (D. Colo. Mar. 29, 2018) (same).

          The damages in this case are capable of mathematical calculation. The SEC

   tendered Mr. Matticks’ affidavit (Doc. # 248-1), which establishes that the net amount to

   be disgorged by Coddington Trust is $1,591,962.79 plus prejudgment interest of

   $665,220.36 for a total of $2,256,765.35. See, e.g., George, 426 F.3d at 791 (affirming

   disgorgement and prejudgment interest award against relief defendant). The Court

   accepts the undisputed facts submitted in Mr. Matticks’ affidavit and exhibits. See Deery

   Am. Corp. v. Artco Equip. Sales, Inc., No. 06-cv-01684-EWN-CBS, 2007 WL 437762, at

   *3 (D. Colo. Feb. 6, 2007). The SEC has established that Coddington Trust received

   net, ill-gotten funds of $1,591,962.79, and had no legitimate claim to those funds

   obtained by the defendants through securities fraud and transferred to Coddington Trust

   for no consideration.

          Ordering Coddington Trust to disgorge $1,591,962.79 is consistent with the

   holding in Liu v. SEC, 140 S. Ct. 1936 (2020), in which the Supreme Court affirmed a

   district court’s authority to order disgorgement “that does not exceed the wrongdoer’s

   net profits and is awarded for victims.” Id. at 1940. The Supreme Court also noted that

   to properly calculate net profits the court must deduct certain “legitimate” expenses. Id.

   at 1950. But that requirement has “no bearing on the propriety of the judgment entered

   against [a relief defendant], which was not a defendant, was not accused of wrong


                                                8
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 9 of 11




   doing, and which was not required to disgorge ‘profits,’ gross or net.” SEC v. San

   Francisco Regional Center LLC, No. 17-cv-00223-RS, 2020 WL 4569844, at *2 (N.D.

   Cal. Aug. 7, 2020). In the instant case, the SEC reduced the amount of disgorgement

   sought from Relief Defendant Coddington Trust by the amounts that it transferred to

   other parties in the case. In addition, the disgorgement is “awarded for victims” because

   the SEC has represented that it plans to distribute any funds collected from Coddington

   Trust to investors. Accordingly, the Court finds that entering default judgment against

   Coddington Trust in the total amount of $1,591,962.79 plus prejudgment interest of

   $665,220.36 for a total of $2,256,765.35 is warranted.

                                    IV.    CONCLUSION

         For the foregoing reasons, it is ORDERED as follows:

         •   the SEC’s Motion for Default Judgment against Coddington Family Trust

             (Doc. # 248) is GRANTED;

         •   Relief Defendant Coddington Family Trust is liable for disgorgement of

             $1,591,962.79, representing net ill-gotten funds received as a result of the

             conduct alleged in the Complaint, together with prejudgment interest thereon

             in the amount of $665,220.36, for a total of $2,256,765.35;

         •   Coddington Family Trust shall satisfy this obligation by paying $2,256,765.35

             to the Securities and Exchange Commission within 30 days after entry of the

             Final Judgment;

         •   Coddington Family Trust may transmit payment electronically to the

             Commission, which will provide detailed ACH transfer/Fedwire instructions


                                               9
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 10 of 11




             upon request. Payment may also be made directly from a bank account via

             Pay.gov through the SEC website at

             http://www.sec.gov/about/offices/ofm.htm. Coddington Family Trust may also

             pay by certified check, bank cashier’s check, or United States postal money

             order payable to the Securities and Exchange Commission, which shall be

             delivered or mailed to

                               Enterprise Services Center
                               Accounts Receivable Branch
                               6500 South MacArthur Boulevard
                               Oklahoma City, OK 73169

             and shall be accompanied by a letter identifying the case title, civil action

             number, and name of this Court; Coddington Family Trust as a relief

             defendant in this action; and specifying that payment is made pursuant to the

             Final Judgment;

         •   Coddington Family Trust shall simultaneously transmit photocopies of

             evidence of payment and case identifying information to the Commission’s

             counsel in this action. By making this payment, Coddington Family Trust

             relinquishes all legal and equitable right, title, and interest in such funds and

             no part of the funds shall be returned to Coddington Family Trust;

         •   The Commission shall hold the funds (collectively, the “Fund”) until further

             order of this Court. The SEC may propose a plan to distribute the Fund

             subject to the Court’s approval, and the Court shall retain jurisdiction over the

             administration of any distribution of the Fund;

         •   The Commission may enforce the Court’s judgment for disgorgement and

                                                10
Case 1:13-cv-03363-CMA-KMT Document 281 Filed 12/11/20 USDC Colorado Page 11 of 11




             prejudgment interest by using all collection procedures authorized by law,

             including, but not limited to, moving for civil contempt at any time after 30

             days following entry of the Final Judgment;

         •   Coddington Family Trust shall pay post-judgment interest on any amounts

             due after 30 days of entry of the Final Judgment pursuant to 28 U.S.C. §

             1961;

         •   There being no just reason for delay, pursuant to Rule 54(b) of the Federal

             Rules of Civil Procedure, the Clerk of Court is ordered to enter final judgment

             in favor of the SEC and against Coddington Family Trust in the amount of

             $2,256,765.35 forthwith and without further notice; and

         •   this Court shall retain jurisdiction over this matter for the purposes of

             enforcing the terms of the Final Judgment.




         DATED: December 11, 2020

                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                11
